Gray, J.
The paper called a receipt contained also a contract in writing, which was made binding on Bligh by his signature, and on James by being delivered to and accepted by him, and which shows that the consideration for Bligh’s agreement to have the two suits then pending discharged was James’s payment of eighty dollars and agreement to pay to Bligh’s attorney “ all legal costs” in those suits. In this aspect, it could no more be varied or controlled by oral evidence than any other written contract between the parties. Brown v. Cambridge, 3 Allen, 474. “All legal costs ” in a suit clearly include charges for travel and attendance and other items that enure to the benefit of the attorney, as well as clerk’s, officer’s and witnesses’ fees. If the order simultaneously delivered to James, signed by Bligh and addressed to his attorney, may be referred to in determining the construction of the contract contained in the receipt, it has no tendency to vary that construction, for its language — “he paying all costs that attend it except your fees ” —is quite as consistent, to say the least, with including all taxable costs and omitting counsel fees which are not taxable, as with any other interpretation.

Exceptions overruled.